SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (the "Agreement") dated as of January 25, 2012 by and
among The Management Network Group, Inc., a Delaware corporation (the
"Company"), and Norman H. Pessin, Sandra F. Pessin, MHW Partners, L.P., a
Delaware limited partnership, MHW Capital, LLC, a Delaware limited liability
company, MHW Capital Management, LLC, a Delaware limited liability company, and
Peter H. Woodward ("Woodward") (collectively, the "MHW Group").
 
W I T N E S S E T H:
 
A.           On December 9, 2011, the Company received from the members of the
MHW Group a notice of the nomination of Woodward as a nominee for director of
the Company at the Company's 2012 annual meeting of stockholders ("2012 Annual
Meeting").
 
B.           The Company and the members of the MHW Group (each a "Party")
desire to enter into this Agreement, which (i) grants to the MHW Group
representation on the Board of Directors and (ii) provides for certain
limitations on the members of the MHW Group and their Affiliates and Associates
(as such terms are defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended) with the respect to the 2012 Annual Meeting.
 
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound, hereby agrees as follows:
 
ARTICLE I
 
COVENANTS AND OTHER LIMITATIONS
 
Section 1.1 Appointment of Director.  Within two (2) business days after
execution and delivery of this Agreement, the Board of Directors of the Company
will amend the Bylaws of the Company to increase the size of the Board of
Directors of the Company to seven (7) members and will appoint Woodward to fill
the newly created director position as a Class II director whose term of office
expires at the Company's 2013 annual meeting of stockholders.
 
Section 1.2 Withdrawal of Nomination.  The members of the MHW Group, by
execution of this Agreement, hereby withdraw the nomination of Woodward for
election to the Board of Directors of the Company at the 2012 Annual
Meeting.  Within two (2) business days of the date of this Agreement, the
members of the MHW Group will file, or cause to be filed on their behalf, with
the Securities and Exchange Commission ("SEC") an amendment to their Schedule
13D with respect to the Company disclosing the material contents of this
Agreement.
 
Section 1.3 Prohibited Actions. In addition to the foregoing, the members of the
MHW Group agree that they will not, and they will cause each of their Affiliates
and Associates not to, directly or indirectly, alone or in concert with others,
take any of the following actions (other than actions taken by Woodward as a
director of the Company) with respect to the 2012 Annual Meeting: (a) propose
any matter (including any nominee for director) for submission to a vote of
stockholders of the Company; (b) engage in any "solicitation" of "proxies" (as
such terms are used in the proxy rules of the SEC) with respect to the Company
or any action resulting in such person or entity becoming a "participant" in any
"election contest" (as such terms are used in the proxy rules of the SEC) with
respect to the Company; (c) grant any proxy with respect to Company common stock
to any person or entity not designated by the Company; (d) subject any shares of
Company common stock to any arrangement, agreement or understanding with respect
to the voting of such stock or other agreement having similar effect or (e) vote
for any nominee for director other than the Company nominees.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.4 Press Releases, Etc.. Each Party may issue press releases and make
other public filings and communications to the financial community and to its
investors in the ordinary course relating to the matters covered by this
Agreement.
 
Section 1.5 Termination. The provisions of Article I of this Agreement will
terminate at the conclusion of the 2012 Annual Meeting.  The provisions of this
Agreement may also be terminated by the non-breaching Party in the event of a
material breach by any Party of any of the terms of this Agreement.  Any
termination of this Agreement as provided herein will be without prejudice to
the rights of any Party arising out of the breach by any other Party of any
provision of this Agreement.
 
ARTICLE II
 
MISCELLANEOUS
 
Section 2.1 Notices.  All notices, requests and other communications to any
Party hereunder will be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and will be given to such Party at
its address or facsimile number set forth in this Section 2.1 or at such other
address or facsimile number as such Party may hereafter specify in
writing.  Each such notice, request or other communication will be effective (a)
if given by facsimile, when transmitted to the facsimile number specified in
this Section 2.1 and confirmation of receipt is received by the sender, (b) if
given by mail, upon the earlier of actual receipt or three (3) business days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, properly addressed and with proper postage prepaid, (c) one
(1) business day after deposit with an internationally reputable overnight
courier properly addressed and with all charges prepaid or (d) when received, if
by any other means.
 
The Company:
The Management Network Group, Inc.
7300 College Boulevard, Suite 302
Overland Park, Kansas 66210
Attn:  Thurston K. Cromwell, Esq.
Telecopy No.:  (913) 451-3066
   
with a copy to:
Stinson Morrison Hecker, LLP
1201 Walnut, Suite 2800
Kansas City, Missouri  64106
Attn:  John A. Granda, Esq.
Telecopy No.:  (816) 691-3495
   
MHW Group:
MHW Partners, L.P.
366 Madison Avenue, 14th Floor
New York, New York  10017
Attn:  Peter H. Woodward
   
with a copy to:
Olshan Grundman Frome
Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York  10022
Attn:  Steven Wolosky, Esq.
Telecopy No.:  (212) 451-2222

 
 
 
 

--------------------------------------------------------------------------------

 
 
The Parties will promptly notify each other in the manner provided in this
Section 2.1 of any change in their respective addresses.  A notice of change of
address will not be deemed to have been given until received by the
addressee.  Communications by telecopier also will be sent concurrently by mail,
but will in any event be effective as stated above.
 
Section 2.2 Assignment.  No Party will assign this Agreement or any rights,
interests or obligations hereunder, or delegate performance of any of its
obligations hereunder, without the prior written consent of each of the other
Parties.
 
Section 2.3 Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the Parties in respect of the subject matter contained
herein.  This Agreement supersedes all prior agreements and understandings
between the Parties with respect to such subject matter.
 
Section 2.4 Waiver, Amendment, etc.  This Agreement may not be amended or
supplemented, and no waivers of or consents to departures from the provisions
hereof will be effective, unless set forth in a writing signed by, and delivered
to, all the Parties.  No failure or delay of any Party in exercising any power
or right under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.
 
Section 2.5 Binding Agreement; No Third Party Beneficiaries.  This Agreement
will be binding upon and inure to the benefit of the Parties and their
successors and permitted assigns.  Nothing expressed or implied herein is
intended or will be construed to confer upon or to give to any third party any
rights or remedies by virtue hereof.
 
Section 2.6 Governing Law.  This Agreement will be governed by and construed in
accordance with the internal laws of the state of Delaware, without regard to
conflicts of laws principles.
 
Section 2.7 Severability.  The invalidity or unenforceability of any provision
hereof in any jurisdiction will not affect the validity or enforceability of the
remainder hereof in that jurisdiction or the validity or enforceability of this
Agreement, including that provision, in any other jurisdiction.  To the extent
permitted by applicable law, each Party waives any provision of applicable law
that renders any provision hereof prohibited or unenforceable in any
respect.  If any provision of this Agreement is held to be unenforceable for any
reason, it will be adjusted rather than voided, if possible, in order to achieve
the intent of the Parties to the extent possible.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 2.8 Counterparts.  This Agreement may be executed in one or more
counterparts each of which when so executed and delivered will be deemed an
original but all of which will constitute one and the same Agreement.
 
Section 2.9 Remedies.  Each of the Parties acknowledges and agrees that each
Party would suffer irreparable damage in the event that any of the provisions of
this Agreement was not performed in accordance with its specific terms or was
otherwise breached and that such damage may not be compensable in money
damages.  It is accordingly agreed that, in the event of a breach, violation or
threatened breach or violation of the terms this Agreement by any of the
Parties, each of the other Parties will be entitled to seek specific enforcement
of, and injunctive relief to prevent any breach, violation or further breach or
violation of, the terms hereof, in addition to any other remedy or relief
available at law or in equity.  In the event an action seeking injunctive relief
hereunder, no Party will be required to post a bond.
 
[signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company and the MHW Group have executed or caused their
respective duly authorized officers to execute this Agreement as of the day and
year first above written.
 

 
THE COMPANY:
       
THE MANAGEMENT NETWORK GROUP, INC.
             
By:
/s/ Donald Klumb
   
Name: Donald Klumb
   
Title: President and Chief Executive Officer
       
MHW GROUP:
     
/s/ Norman H. Pessin
 
Norman H. Pessin
     
/s/ Sandra F. Pessin
 
Sandra F. Pessin
     
MHW Partners, L.P.
       
By:
MHW Capital, LLC
   
General Partner
         
By:
/s/ Peter H. Woodward
     
Name: Peter H. Woodward
     
Title: Managing Member
             
MHW Capital, LLC
       
By:
/s/ Peter H. Woodward
   
Name: Peter H. Woodward
   
Title: Managing Member
             
MHW Capital Management, LLC
       
By:
/s/ Peter H. Woodward
   
Name: Peter H. Woodward
   
Title: Principal
             
/s/ Peter H. Woodward
 
Peter H. Woodward